DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 38 is objected to because of the following informalities:  the term “HFIL/HFPL” should be defined.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 25-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,680,721, referred to as patent’721 hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because:



Regarding claims 25-27, claims 1, 6 and 7 of patent’721 does not teach wherein the RF amplifier increases the power ranging of the RF signal such that the antenna transmits the RF signal at a frequency ranging from about 50 megahertz to 20 gigahertz, 400watts to 1000 kilowatts, or at a gain about 8 decibels or more . Increasing the power of a power amplifier in order to obtain a specific range of frequency, specific power range and specific gain is obvious to one having skilled in the art. It would have been obvious to one having skill in the art before the invention was made to include the power increasing as claimed to claims 1, 6 and 7 of patent’721 in order to achieve a desired range of frequency operation, specific outputs as well as specific gain.

Regarding claim 28, claim 1 of patent’721 encompasses the limitation as claimed.

Regarding claim 29, claim 2 of patent’721 encompasses the limitation as claimed.

Regarding claim 30, claim 3 of patent’721 encompasses the limitation as claimed.

Regarding claim 31, claim 4 of patent’721 encompasses the limitation as claimed.

Regarding claim 32, claim 5 of patent’721 encompasses the limitation as claimed.



Regarding claim 34, claim 6 of patent’721 encompasses the limitation as claimed.

Regarding claim 35, claim 7 of patent’721 encompasses the limitation as claimed.

Regarding claim 36, claim 8 of patent’721 encompasses the limitation as claimed.

Regarding claim 37, claim 9 of patent’721 encompasses the limitation as claimed.

Claims 22 -24 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7 of patent’721 in view of claims 1, 6, 7 of U.S. Patent 10,601,503, referred to as patent’503 hereinafter. 

Regarding claim 22, claims 1, 6 and 7 of patent’721 does not specifically teaches further comprising: a data encoder in communication with the processor and RF synthesizer configured to modulate the data stream into a format capable of being transmitted into the RF signal for transmission by the antenna to the ion/plasma region. Claim 3 of patent’503 teaches comprising a data encoder in communication with the processor and 

Regarding claims 23-24, claims 1, 6 and 7 of patent’721 and claim 3 of patent’503 do not specifically teach quadrature phase shift keying or binary phase shift keying modulation. It is taken official notice that the art of implementing QPSK or BPSK modulation is conventionally well-known. It would have been obvious to one having skill in the art before the invention was made to include QPSK or BPSK modulation in claim 3 of patent’503 and claims 1,6 and 7 of patent’721 in order to provide greater flexibility when designing the device components and/or parts.

Regarding claim 38, claims 1, 6, 7 of patent’721 encompass the limitation as claimed, except a data decoder configured to convert the RF signal into a data stream. Claim 6 of patent’503 teaches a data decoder configured to convert the RF signal into a data stream. It would have been obvious to one having skill in the art before the invention was made to include the decoder in claim 6 of patent’503 into claims 1,6 and 7 of patent’721 in order to achieve more reliable transmission using digital communication. The combination of claims 1, 6, 7 of patent’721 and claim 6 of patent’503 inherently teaches a processor in communication the data decoder configured to process the data stream for use by a user of the communication device.


Regarding claim 40, claims 1, 6 and 7 of patent’721 and claim 6 of patent’503 do not specifically teach wherein the demodulator demodulates the RF signal through one or more of space, angle, frequency, and polarization diversity. It is taken official notice that the art of obtaining demodulation with different diversity techniques is conventionally well-known. It would have been obvious to one having skill in the art before the invention was made to include diversity reception into the modulator in claim 6 of patent’503 and claims 1,6 and 7 of patent’721 in order to achieve reliable communication.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649